Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 DOUG LONGHINI,

             Plaintiff,
 v.

 ACT MG LLC and NORTH MIAMI DADE
 SNAPPERS CORP,

         Defendants.
 ______________________________________/

                                             COMPLAINT

        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues ACT MG LLC and NORTH MIAMI

 DADE SNAPPERS CORP (hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

 and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.         Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

 in Miami-Dade County, Florida, and is otherwise sui juris.

        5.         At all time material, Defendant, ACT MG LLC, owned and operated a place of
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 2 of 10




 public accommodation at 4775 NW 183rd Street, Miami Gardens, Florida 33055 (hereinafter the

 “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade, Florida.

         6.      At all times material, Defendant, ACT MG LLC, was and is a Florida Limited

 Liability Company, organized under the laws of the State of Florida, with its principal place of

 business in Miami-Dade County, Florida.

         7.      At all times material, Defendant, NORTH MIAMI DADE SNAPPERS CORP,

 owned and operated a commercial seafood and chicken restaurant at 4775 NW 183rd Street, Miami

 Gardens, Florida 33055 (hereinafter the “Commercial Property”) and conducted a substantial

 amount of business in that place of public accommodation in Miami-Dade, Florida. NORTH

 MIAMI DADE SNAPPERS CORP holds itself out to the public as “Captain Seafood & Chicken.”

         8.      At all times material, Defendant, NORTH MIAMI DADE SNAPPERS CORP, was

 and is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

 principal place of business in Miami Gardens, Florida.

         9.      Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                   FACTUAL ALLEGATIONS

         10.     Although over twenty-eight (28) years has passed since the effective date of Title

 III of the ADA, Defendants have yet to make its facilities accessible to individuals with

 disabilities.

         11.     Congress provided commercial businesses one and a half years to implement the



                                                  2
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 3 of 10




 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendants continue to discriminate against people

 who are disabled in ways that block them from access and use of Defendant’s business and

 properties.

         12.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance.

         13.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping

 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

         14.      Defendant, ACT MG LLC, owns, operates and oversees the Commercial Property,

 its general parking lot and parking spots.

         15.      The subject Commercial Property is open to the public and is located in Miami

 Gardens, Miami-Dade County, Florida.

         16.      The individual Plaintiff visits the Commercial Property and business located within

 the Commercial Property, regularly, and returned to the Property to document the ADA barriers

 at the Commercial Property and business located within the Commercial Property on or about

 November 20, 2019 and January 22, 20211 encountering multiple violations of the ADA that

 directly affected his ability to use and enjoy the Commercial Property and business located therein.

 He often visits the Commercial Property and business located within the Commercial Property in


 1
   The most recent visit was limited to take out only temporarily because of COVID-19 Pandemic constraints. Upon
 inquiring during his visit, he was informed that the restaurant plans to open fully to the public.

                                                        3
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 4 of 10




 order to avail himself of the goods and services offered there, and because it is approximately

 twenty-seven (27) miles from his residence, and is near his friends’ residences as well as other

 business he frequents as a patron. He plans to return to the Commercial Property and the business

 located within the Commercial Property within two (2) months of filing this Complaint,

 specifically on March 26, 2021.

        17.     Plaintiff resides nearby in the same County and state as the Commercial Property

 and the business located within the Commercial Property, has regularly frequented the

 Defendants’ Commercial Property and the business located within the Commercial Property for

 the intended purposes because of the proximity to his and his friends’ residences and other

 business that he frequents as a patron, and intends to return to the Commercial Property and

 business located within the Commercial Property within two (2) months from the filing of this

 Complaint. Specifically, Plaintiff intends to revisit the Property on or before March 26, 2021.

        18.     The Plaintiff found the Commercial Property, and the business located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and business located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

 at the subject Commercial Property, and business located within the Commercial Property. The

 barriers to access at Defendant’s Commercial Property, and the business located within the

 Commercial Property has each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and business located within the Commercial Property, and has endangered his safety in

 violation of the ADA. The barriers to access, which are set forth below, has likewise posed a risk

 of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others



                                                  4
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 5 of 10




 similarly situated.

        20.     Defendant, ACT MG LLC, owns and operates a place of public accommodation

 as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

 Defendant, ACT MG LLC, is responsible for complying with the obligations of the ADA. The

 place of public accommodation that Defendant, ACT MG LLC, owns and/or operates is located

 at 4775 NW 183rd Street, Miami Gardens, Florida 33055.

        21.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and the business located within the Commercial Property,

 including but not necessarily limited to the allegations in this Complaint. Plaintiff has reasonable

 grounds to believe that he will continue to be subjected to discrimination at the Commercial

 Property, and business located within the Commercial Property, in violation of the ADA. Plaintiff

 desires to visit the Commercial Property and business located therein, not only to avail himself of

 the goods and services available at the Commercial Property, and business located within the

 Commercial Property, but to assure himself that the Commercial Property and business located

 within the Commercial Property are in compliance with the ADA, so that he and others similarly

 situated will has full and equal enjoyment of the Commercial Property, and business located

 within the Commercial Property without fear of discrimination.

        22.      Defendant, ACT MG LLC, as landlord and owner of the Commercial Property, is

 responsible for all ADA violations listed in Count I of this Complaint.

        23.     Defendants have discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and business located within the Commercial



                                                  5
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 6 of 10




  Property, as prohibited by 42 U.S.C. § 12182 et seq.



                                 COUNT I – ADA VIOLATIONS
                      ACT MG LLC AND NORTH MIAMI DADE SNAPPERS CORP

         24.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  23 above as though fully set forth herein.

         25.       Defendants, ACT MG LLC and NORTH MIAMI DADE SNAPPERS CORP, have

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

  have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

  the following:

          A. Entrance Access and Path of Travel

   i.   The plaintiff had difficulty traversing the path of travel, as it was not continuous and

        accessible. Violation: There are inaccessible routes from the public sidewalk and

        transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,

        4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010

        ADA Standards, whose resolution is readily achievable.

 ii.    The plaintiff could not enter the restaurant without assistance, as the required level landing

        is not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

        doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

        the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iii.   The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess


                                                     6
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 7 of 10




       of 2%. Violation: The path of travel contains excessive cross slopes in violation of Section

       4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is

       readily achievable.

         B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed

       in Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

        26.     The discriminatory violations described in Count I are not an exclusive list of the

 Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

 accommodation in order to photograph and measure all of the discriminatory acts violating the

 ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

 requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

 presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

 enjoyment of the Commercial Business and business located within the Commercial Property;

 Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and

 timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

 measures necessary to remove same, will require an on-site inspection by Plaintiff’s

 representatives pursuant to Federal Rule of Civil Procedure 34.

        27.     The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

 privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

 business and facilities; and has otherwise been discriminated against and damaged by the



                                                  7
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 8 of 10




 Defendants because of the Defendants’ ADA violations as set forth above. The individual

 Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

 damage without the immediate relief provided by the ADA as requested herein. In order to remedy

 this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of

 public accommodation in order to determine all of the areas of non-compliance with the

 Americans with Disabilities Act.

         28.     Defendants have discriminated against the individual Plaintiff by denying him

 access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility, in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

 discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to afford

 all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

 disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

 with a disability is excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services.

         29.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

 clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

 those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

 to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

 12205 and 28 CFR 36.505.

         30.     A Defendant is required to remove the existing architectural barriers to the

 physically disabled when such removal is readily achievable for their place of public



                                                    8
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 9 of 10




 accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA as requested

 herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

 Defendants’ place of public accommodation in order to determine all of the areas of non-

 compliance with the Americans with Disabilities Act.

        31.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

 the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

 employees and gross receipts of $500,000 or less). All other conditions precedent have been met

 by Plaintiff or waived by the Defendant.

        32.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

 business, located at and/or within the commercial property located at 4775 NW 183rd Street,

 Miami Gardens, Florida 33055, the exterior areas, and the common exterior areas of the

 Commercial Property and business located within the Commercial Property, to make those

 facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

 or by closing the facility until such time as the Defendants cure the violations of the ADA.

        WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

 Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

 of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

 42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

 readily achievable alterations to the facilities; or to make such facilities readily accessible to and

 usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

 to make reasonable modifications in policies, practices or procedures, when such modifications



                                                   9
Case 1:21-cv-20303-JLK Document 1 Entered on FLSD Docket 01/25/2021 Page 10 of 10




  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: January 25, 2021

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      10
